Exhibit 23.1 CONSENT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT We hereby consent to the incorporation by reference in Registration Statement No. 333-194051 on Form S-8 of our report datedJune 13, 2014,relating to the financial statements of Cloud Security Corporation, which appear in this Annual Report on Form 10-K of Cloud Security Corporation for the year ended February 28, 2014.Our report contains an explanatory paragraph regarding substantial doubt about Cloud Security Corporation’s ability to continue as a going concern. /s/ dbbmckennon dbbmckennon Newport Beach, California June 13, 2014
